Citation Nr: 1401620	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  08-37 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an increased compensable evaluation for right knee patellofemoral joint syndrome, prior to February 24, 2012.

2.  Entitlement to an increased evaluation in excess of 10 percent for right knee patellofemoral joint syndrome, on or after February 24, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1984 to May 1988 and from December 2003 to March 2005. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

In February 2012, the Board remanded the issue of entitlement to an increased compensable evaluation for right knee patellorfemoral joint syndrome for further development.  After completing the requested development, the case has been returned to the Board for appellate review.

In an October 2012 rating decision, the RO assigned a 10 percent evaluation for the right knee disability, effective on February 24, 2012.  Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an increased rating for the right knee disability remains on appeal.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's claims.  A review of the documents in the paperless claims files reveals VA treatment notes that are pertinent to the increased rating issues on appeal.  However, these documents were of record and considered by the Appeals Management Center (AMC) in an October 2012 supplemental statement of the case (SSOC).


FINDINGS OF FACT

1.  The Veteran's right knee patellofemoral joint syndrome is not productive of limitation of flexion to 45 degrees; limitation of extension to 10 degrees; ankylosis; or, malunion of the tibia and fibula.

2.  The Veteran has not been shown to have the removal of semilunar cartilage or dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint.

3.  There is no x-ray evidence documenting arthritis of the right knee.

4.  For the period before February 24, 2012, there was no evidence of recurrent subluxation or lateral instability.

5.  For the period before February 24, 2012, the Veteran's right knee complaints did not tend to establish weakened movement, excess fatigability, or incoordination.

6.  For the period beginning on and after February 24, 2012, there was evidence of moderate recurrent subluxation or dislocation.

7.  For the period beginning on and after February 24, 2012, the Veteran's right knee demonstrated less movement than normal, excess fatigability, pain on movement, and swelling, after repetitive range of motion testing.


CONCLUSIONS OF LAW

1.  For the period prior to February 24, 2012, the criteria for a compensable evaluation for degenerative right knee patellofemoral joint syndrome have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5260 (2013).

2.  For the period beginning on or after February 24, 2012, the criteria for a 20 percent evaluation for degenerative right knee patellofemoral joint syndrome have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided the Veteran with notice in March 2008, prior to the initial decision on the claim of entitlement to an increased compensable right knee disability in April 2008.  

In this case, the requirements with respect to the content of the notice were met.  In the letter, the RO informed the Veteran of the information and evidence necessary for an increased evaluation for his service-connected right knee disability.  In addition, the notice letter informed the Veteran of the division of responsibilities in obtaining the evidence.  The letter also explained how disability ratings and effective dates are determined, in accordance with Dingess, 19 Vet. App. at 473.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA treatment notes are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  He has not identified any available, outstanding records that are relevant to the claims being decided herein.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA examinations in March 2008 and February 2012.  In addition, a VA addendum opinion was provided in April 2012.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, as well as his lay assertions and current complaints, and they describe the service-connected right knee disability picture in detail sufficient to allow the Board to make a fully informed determination.  Id.  

In addition, there is also no objective evidence indicating that there has been a material change in the severity of the Veteran's right knee disability since he was last examined.  38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Laws and Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, as in this case, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2012).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2012).

It is possible for a veteran to have separate and distinct manifestations from the same injury that would permit rating under several Diagnostic Codes; however, the critical element in permitting the assignment of several ratings under various Diagnostic Codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2012) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2012).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Recently, the Court clarified that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the Diagnostic Code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2012). 

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997). 

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98, General Counsel also held that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261. 

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered. 

In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint. VAOPGCPREC 9-2004 (September 17, 2004). 

In this case, the Veteran's service-connected right knee patellofemoral joint syndrome, is currently assigned a 10 percent evaluation, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which in turn, states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected which in this case would be Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Under Diagnostic Code 5260, a noncompensable evaluation is contemplated for flexion limited to 60 degrees.  A 10 percent disability evaluation is assigned when flexion is limited to 45 degrees, and a 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is assigned when flexion is limited to 15 degrees, which is the maximum evaluation available under Diagnostic Code 5260. 

Under Diagnostic Code 5261, a noncompensable evaluation is assigned for extension limited to 5 degrees, and a 10 percent disability evaluation is contemplated for extension limited to 10 degrees.  When there is limitation of extension to 15 degrees, a 20 percent disability evaluation is warranted. A 30 percent rating will be assigned for extension limited to 20 degrees, and a 40 percent rating is contemplated for limitation of extension to 30 degrees.  A 50 percent disability evaluation is warranted for extension limited to 45 degrees.

The regulations provide that the normal range of motion of the knee is zero degrees on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, Plate II. 

Evaluations of the knee are not limited to limitation of motion under the Rating Schedule. 

Under Diagnostic Code 5257, a 10 percent disability rating is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability rating is warranted when there is moderate recurrent subluxation or lateral instability, and a 30 percent disability rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Under Diagnostic Code 5259, a 10 percent disability evaluation is assigned for the symptomatic removal of semilunar cartilage.

Under Diagnostic Code 5262, pertaining to impairment of the tibia and fibula, a 10 percent disability rating is assigned for malunion with slight knee or ankle disability, and a 20 percent disability rating is warranted for malunion with moderate knee or ankle disability.  A 40 percent disability rating is appropriate where there is nonunion of the tibia and fibula with loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Under Diagnostic Code 5263, a 10 percent disability rating is assigned for acquired, traumatic genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated.  38 C.F.R. § 4.71a, Diagnostic Code 5263.

In March 2008, the Veteran submitted a claim for an increased evaluation for his service-connected right knee disability.  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that time frame.  See 38 U.S.C.A. § 5110 (West 2002). 

During a March 2008 VA joints examination, the Veteran reported that he had daily knee pain that he rated two out of ten in severity.  He denied weakness, stiffness, swelling, heat, redness, giving way, locking, fatigability, dislocation, or recurrent subluxation.  He reported that he had flare ups of pain for one to two days approximately every two weeks.  He indicated that heat and ice to the knee did not decrease his pain, but rest alleviated it.  He stated that he took Ultram twice daily for back pain, but it improved his knee symptoms as well.  He denied the use of crutches, a brace, a cane, or corrective shoes.  He related that he never had surgery on his knee.  He had no history of inflammatory arthritis.

During the examination, the Veteran reported that he worked more than full-time as a paramedic.  He indicated that he was able to perform his job and he typically worked through his discomfort.  He stated that, a lot of times, he worked with someone, and if he had increased knee pain, his coworker would perform some of the heavier lifting.  He related that his right knee pain did not affect his day-to-day living and he was able to fully accomplish activities of daily living.  He reported that he drove without restriction, and he was able to perform home care duty, such as snow removal, lawn care, and home maintenance, without physical restrictions.  In addition, he stated that he had been running on a treadmill for exercise until one month previously.  He indicated that he stopped running due to an illness.

A physical examination showed no evidence of right knee effusion or swelling.  There was no tenderness to palpation around the joint line.  Range of motion testing revealed flexion and extension from 0 to 135 degrees without pain.  There was no increased pain, fatigue, weakness, lack of endurance, or incoordination after repetitive range of motion testing.  No crepitus was noted.  Squatting was normal.  McMurray, Lachman, and anterior drawer testing were negative.  Right leg strength was normal and there was no calf or thigh atrophy.  The examiner diagnosed the Veteran with patellofemoral joint syndrome.

A July 2010 VA x-ray of the right knee was normal.

During a February 2012 VA knee examination, the Veteran complained of daily, aching right knee pain and swelling.  He reported that the pain worsened with any increased activity, including kneeling.  He denied any functional impairment of flare ups of right knee pain.  Range of motion testing showed flexion to 100 degrees with pain beginning at 60 degrees, and there was no limitation of extension with no objective evidence of painful motion.  The Veteran was able to perform repetitive use testing with three repetitions.  Following repetitive use testing, he demonstrated flexion to 110 degrees and there was no limitation of extension.  There was no additional limitation in range of motion of the knee following repetitive use testing, but there was less movement than normal, excess fatigability, pain on movement, and swelling.  There was tenderness or pain to palpation for the joint line or soft tissue of the right knee.  Muscle strength testing of the right leg was normal.  Joint stability tests were normal.  The examiner noted that there was evidence or history of recurrent patellar subluxation or dislocation of the right knee.  The Veteran denied a history of right knee surgeries.  He indicated that he used a brace occasionally on his right knee.  The examiner diagnosed the Veteran with moderate patellofemoral joint syndrome.

In an April 2012 VA examination addendum, the examiner noted that an April 2012 VA x-ray of the right knee was normal.  The x-ray report included findings of normal mineralization, normal alignment, normal joint spaces, smooth margins, no joint effusion, and no soft tissue calcifications.  In the report, the interpreting radiologist noted that the x-rays showed an unremarkable study of the right knee.  

In addition, in the April 2012 VA examination addendum, the examiner noted that the Veteran's right knee recurrent patellar subluxation or dislocation was moderate in severity.  

In a May 2012 VA treatment note, the Veteran complained of increased bilateral knee pain and swelling.  On examination, there was no evident knee effusion, but there was notable crepitus to flexion and extension in both knees.  There was no erythema over either knee, and no excessive warmth over either knee.  

In a May 2012 VA treatment note, the Veteran reported that he had increased swelling in his legs that he related to increased pain in his knees.  He rated his bilateral knee pain 8 to 9 out of 10 in severity despite taking Naproxen twice daily.  

In a June 2012 VA treatment note, the Veteran indicated that his knee pain had started to improve.  He stated, "[L]ately they've been feeling good enough that I've been thinking about getting back on the treadmill and the [B]o-flex."

Based on the findings of the February 2012 VA examination, the RO assigned a 10 percent evaluation for right knee patellofemoral joint syndrome due to painful motion under 38 C.F.R. § 4.59.  The effective date assigned was the date of the examination.  

Prior to February 24, 2012, the effective date of the 10 percent evaluation, the Veteran was assigned a noncompensable evaluation based upon his reports of pain and limitation of extension of his right knee under Diagnostic Code 5261.  38 C.F.R. § 4.71a.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to an increased evaluation for right knee patellofemoral joint syndrome for the period beginning on February 24, 2012.  Initially, for the period before February 24, 2012, the Board notes that there is no evidence of recurrent subluxation or lateral instability.  However, in the February 24, 2012 VA examination report, the examiner noted that there was evidence or a history of recurrent patellar subluxation or disclocation.  In his April 2012 VA examination addendum, he noted that the Veteran had moderate recurrent subluxation or dislocation in the right knee.  However, in the February 2012 VA examination report, the examiner noted that the Veteran occasionally wore a brace on his knee, but he did not require any other assistive devices to ambulate.  Based on these findings, it cannot be said that the Veteran has severe recurrent subluxation or lateral instability, which would warrant a 30 percent disability evaluation.  Therefore, the Board finds that the Veteran warrants a 20 percent disability under Diagnostic Code 5257 for moderate impairment due to recurrent subluxation or dislocation, but no higher, for the period beginning on February 24, 2012.

In considering the criteria of Diagnostic Codes 5260 and 5261, pertaining to limitation of flexion and limitation of extension, respectively, there is no evidence that the Veteran demonstrated a functional restriction in flexion to 45 degrees or less, or that he demonstrated a functional restriction in extension limited to 5 degrees or more, during either period on appeal.  Although he had some limitation of motion on VA examination in March 2008 (0 to 135 degrees without pain), and during the February 2012 VA knee examination (showed flexion to 100 degrees with pain beginning at 60 degrees, and there was no limitation of extension with no objective evidence of painful motion), the limitation of flexion fell far short of that required for a 10 percent disability rating under Diagnostic Codes 5260 or 5261.  In addition, in the March 2008 VA examination report, the examiner noted that there was no increased pain, fatigue, weakness, lack of endurance, or incoordination after repetitive range of motion testing.  In the February 2012 VA examination report, the examiner noted that following repetitive use testing, the Veteran demonstrated flexion to 110 degrees and there was no limitation of extension.  There was no additional limitation in range of motion of the knee following repetitive use testing, but there was less movement than normal, excess fatigability, pain on movement, and swelling.  Even when the Veteran's greatest restriction of flexion is considered along with the effect of pain and repetitive motion, the evidence shows that he retained greater remaining function than 45 degrees of flexion of the left knee for both periods on appeal.  

The Board also finds that Diagnostic Code 5256 (ankylosis), Diagnostic Code 5258 (dislocation of semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5262 (impairment of the tibia and fibula) and Diagnostic Code 5263 (genu recurvatum) are not applicable here, as the evidence does not show that the Veteran has any of these disabilities.  In addition, Diagnostic Code 5003 is not applicable in this case, as the evidence does not show x-ray evidence of arthritis.  Rather, July 2010 and April 2012 VA x-rays of the right knee were normal.  Moreover, the Veteran and his representative have not contended that he has such symptomatology.  Therefore, a separate or higher rating is not warranted under Diagnostic Codes 5003, 5256, 5258, 5259, 5262, and 5263 for either period on appeal.   

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  The Veteran was assigned a 10 percent evaluation for the period on or after February 24, 2012, based upon these provisions.  However, a compensable evaluation for the Veteran's right knee disability for the period before February 24, 2012, is not warranted on the basis of functional loss due to pain or weakness.  In this case, the Veteran's symptoms are supported by pathology consistent with the assigned noncompensable rating, before February 24, 2012, and the 10 percent ratings, beginning on or after February 24, 2012.  In this regard, the Board observes that the Veteran complained of pain on numerous occasions.  However, the effect of the pain in the Veteran's right knee is contemplated in the assigned evaluations.  Before February 24, 2012, the Veteran's complaints did not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation for this time period.  In fact, in the March 2008 VA examination report, the examiner specifically noted that there was no increased pain, fatigue, weakness, lack of endurance, or incoordination after repetitive range of motion testing of the right knee.  Notably, the Court has held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  On the other hand, in the February 2012 VA examination report, the examiner noted that there was no additional limitation in range of motion of the knee following repetitive use testing, but there was less movement than normal, excess fatigability, pain on movement, and swelling.  Therefore, the Board finds that the assigned noncompensable evaluation is appropriate for the period before February 24, 2012.  

The Board notes that the Veteran is competent to describe his current symptoms, such as pain, swelling, and stiffness.  Lay persons are competent to provide testimony as to observable symptoms and manifestations of a disorder.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against a finding that a compensable evaluation is warranted in this case for the period before February 24, 2012 for the right knee patellofemoral joint syndrome.  However, as discussed above, the Board finds that the evidence warrants a 20 percent evaluation for right knee patellofemoral joint syndrome for the period beginning on or after February 24, 2012.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's right knee disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's chief complaints of pain, swelling, and stiffness are fully considered in the assignment of the 20 percent disability rating beginning on February 24, 2012, whereas his complaints of right knee pain without any limitation of motion are considered in the noncompensable evaluation assigned for the period before February 24, 2012.  Moreover, there are higher ratings available under the diagnostic codes for various symptoms of the disorder, but the Veteran's disability is not productive of such manifestations. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected right knee disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

A compensable evaluation for right knee patellofemoral joint syndrome prior to February 24, 2012, is denied.

For the period beginning on or after February 24, 2012, a 20 percent evaluation for right knee recurrent subluxation or dislocation is granted, subject to the provisions governing the award of monetary benefits.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


